DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,545,866 (“Whitzel”).
As to claims 1-3 and 6, Whitzel teaches an aluminum, thus metal electrical wire containing boron (col. 5, claim 1), and thus teaches an additive constituting boron as required by claim 1 and metal electrical wire of claim 6. While Whitzel does not state that the additive inhibits electrochemical migration as required by claim 1, inhibits dendrite as required by claim 2, or inhibits the chemical reaction of claim 3, the additive is the same as recited and therefore presumed to have the recited characteristics.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-1769716 (“Kim”).
KR 10-1769716 was made of record with applicant’s IDS dated 25 September 2019. A partial machine translation is enclosed with this action.
As to claim 1, Kim teaches an additive for suppressing electrochemical migration (para. 0001). Kim teaches the additive may be polyethylene glycol, which is a glycol as required by claim 1.
As to claim 2, Kim teaches the additive suppresses dendrite generation in wires (para. 0023).
As to claim 3, Kim does not state that the additive suppresses the recited cathode reaction. However, since the additive is the same as recited, it is presumed to have the same activity.
As to claims 4 and 5, Kim teaches epoxy molding compound or underfill containing the additive (para. 0034).
As to claim 6, Kim teaches metal wire encapsulated with an epoxy resin composition containing the glycol (see Fig. 1, and thus metal wire containing the additive).
As to claim 7, Kim teaches an additive for suppressing electrochemical migration (para. 0001). Kim teaches the additive may be polyethylene glycol, which is a glycol as required by claim 1. Kim teaches adding the additive to epoxy resin molding composition or underfill (para. 0034, and encasing, thus molding wires using the packaging material or underfill (Figs. 1 and 2; para. 0022). Kim teaches the method is for preventing electrochemical migration (para. 0015).
As to claim 8, Kim teaches the additive suppresses dendrite generation in wires (para. 0023).
As to claim 9, Kim does not state that the additive suppresses the recited cathode reaction. However, since the additive is the same as recited, it is presumed to have the same activity.

	Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0197129 (“Akiba”).

As to claim 4, Akiba teaches the inclusion of the additive in an epoxy resin composition (para. 0085). While it does not state it is a molding compound, it is curable and thus suitable for molding.
As to claim 5, Akiba teaches the use in an epoxy resin composition for underfill material (para. 0090).
As to claim 6, Akiba teaches the use of the underfill material incorporating the additive around solder bumps in a flip chip arrangement, which are a type of electrical wire (para. 0090, Fig. 1), and thus can be considered to be electrical wire having insulation incorporating the additive.
As to claim 7-9, Akiba teaches an additive for an epoxy composition that may be oleic acid or octanoic acid, which are both unsaturated fatty acids (para. 0078). While Akiba does not state that the additive inhibits electrochemical migration as required by claim 7, inhibits dendrite as required by claim 8, or inhibits the chemical reaction of claim 9, the additive is the same as recited and therefore presumed to have the recited characteristics. Akiba teaches mixing the additive into an epoxy underfill material (para. 0085), and encasing solder bumps, which are a type of metal electrical wiring, in the material (para. 0090, Fig. 1), thus molding electrical wiring into a flip chip package. While Akiba does not state the method is for inhibiting electrochemical migration in an electrical wire, the additive and method are the same, and thus presumed to have the same effect.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0040045 (“Morita”).

As to claims 4 and 5, Morita teaches inclusion of the additive in an underfill composition (abstract) containing epoxy resin (abstract). While Morita does not state it is a molding composition, it is a curable epoxy composition that is presumed to be suitable for molding. 
As to claim 6, Morita teaches that the underfill composition is used in an arrangement surrounding connected solder bumps, the connection of which forms a wire, in an flip chip arrangement (see Fig. 4D, showing epoxy underfill adhesive surrounding metal connections; para. 0134), and thus Morita teaches metal wire (solder connection) enclosed with, thus containing the underfill including the additive.
As to claims 7-9, Morita teaches an additive that may be carbohydrazide (para. 0064). While Morita does not state that the additive inhibits electrochemical migration as required by claim 7, inhibits dendrite as required by claim 8, or inhibits the chemical reaction of claim 9, the additive is the same as recited and therefore presumed to have the recited characteristics. Morita teaches incorporating the additive into an epoxy underfill composition, para. 0064, and forming the electrical connection (wiring) while filling the space around with the adhesive underfill composition (para. 0134), and cured (para. 0138) thus molding the electrical wire. While Morita does not state the method is for inhibiting electrochemical migration in an electrical wire, the additive and method are the same, and thus presumed to have the same effect.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764